— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
*1371Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to petitioner. Given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Grigger v Bisceglia, 54 AD3d 480 [2008], lv denied 11 NY3d 707 [2008]; Matter of Thorpe v Goord, 43 AD3d 1258 [2007]).
Peters, J.P., Lahtinen, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.